Metcalf, J.
The written lease for a year, given by New-comb to the plaintiff, terminated the defendant’s tenancy at will, and gave the plaintiff a right to institute and maintain this action, after the defendant had received due notice of that lease. Furlong v. Leary, 8 Cush. 409. And we think due notice thereof was received by the defendant. Twelve days before this action was commenced, Newcomb gave him written notice that he had made a lease to the plaintiff, and the plaintiff, at the same time, gave him a like notice. This was more than the law required. A notice from the plaintiff alone would have been sufficient; and that notice need not have been in writing.
The first objection made to the notices which were given to the defendant is, that they did not state that the lease to the plaintiff was in writing. But, as the defendant received notice of a lease, and was thereupon requested to conduct himself accordingly, and quit the house in five days, he must have known that such a lease was meant as had terminated his tenancy at will, made him tenant at sufferance, and authorized the lessee to require him immediately to quit; and that none but a written lease would have this effect. The notices were not of themselves proof of the fact that a lease had been given to the plaintiff, and would not have been proof that it was in writing, if they had so stated. The facts stated in a notice, if not admitted, must be proved in court; and in the present case, the fact was proved that a lease of the house for a year, and in writing, was given by Newcomb, the owner, to the plaintiff. We think the defendant had sufficient notice of the lease, and that he disregarded that notice at his peril.
The other objection made to these notices is, that the defendant did not thereby know that they were signed by the authorized attorney of Newcomb and the plaintiff. But we think the *293defendant might as well object to the notices on the ground that he did not know that they were not forgeries. The genuineness of the notices, and the authority of the attorney who signed them, were matters to be proved at the trial, if not admitted. Reade v. Kennedy, 12 Irish Law R. 565. And the attorney’s authority was admitted at the trial.
The decisions cited for the defendant, on this point of the authority of an attorney who signed a notice in the name of his constituent, are not applicable to this case. They all relate, either to some special provision of an English statute, or to notices given to tenants to quit. But the present defendant, being a tenant at sufferance after the lease was made to the plaintiff, was not entitled to notice to quit, but only to notice that his tenancy at will was terminated; and the only question is, whether he had sufficient notice of that fact. We are of opinion that he had.

Exceptions overruled.